UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1665


In Re:   DANIEL JOHNSON WILLIS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (4:13-mc-00003-H)


Submitted:   August 8, 2013                 Decided:    August 22, 2013


Before AGEE and    FLOYD,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Daniel Johnson Willis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Daniel     Johnson    Willis    petitions      for     a    writ    of

mandamus, alleging the district court has unduly delayed acting

on his motion for leave to file a complaint in the district

court.   He seeks an order from this court directing the district

court to act.     Our review of the district court’s docket reveals

that   the   district    court    denied    the   motion    on   May    17,   2013.

Accordingly,    because     the   district    court   has    recently     decided

Willis’s motion, we deny the mandamus petition as moot.                         We

grant leave to proceed in forma pauperis.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                 PETITION DENIED




                                       2